 1   JENNIFER MOUZIS, SBN #200280
     LAW OFFICE OF JENNIFER MOUZIS
 2   4825 J STREET, SUITE 222
     SACRAMENTO, CA 95819
 3
     PHONE (916) 822-8702
 4   FAX (916)822-8712
     jm@jennifermouzislaw.com
 5

 6   ATTORNEYS FOR Defendant, Daniel Coats
 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12   THE UNITED STATES OF AMERICA,                     Case No. 2:14-CR-00043-GEB
13                      Plaintiff,
14          v.                                         STIPULATION TO CONTINUE
                                                       ADMIT/DENY HEARING AND
15   LUDWIG ET. AL. (DANIEL COATS),                    [PROPOSED] ORDER
16                      Defendants.
17

18
            1.      By previous order, this matter was set for an admit-deny hearing or status
19
     conference on October 4, 2019.
20
            2.      Plaintiff, United States of America, by and through its counsel, Assistant United
21
     States Attorney James Conolly, and defendant, Daniel Allen Coats, by and through his counsel,
22
     Jennifer Mouzis, agree and stipulate to vacate the date set for status conference, October 4, 2019,
23
     and to continue it to January 10, 2019, at 9:00 a.m.
24
            3.      Defense counsel has received additional information regarding Mr. Coats’ medical
25
     condition and needs additional time to evaluate the case and issues relating to the disposition in
26
     light of the new medical information.
27
            4.      The parties have conferred with the Probation Officer, and she has no objection to
28
     continuing this matter until January 10, 2019.
 1          5.     Accordingly, the parties respectfully request the Court adopt this stipulation and

 2   proposed order, and continue the status conference until January 10, 2019.

 3

 4          IT IS SO STIPULATED.

 5
     Dated: September 25, 2019                           MCGREGOR W. SCOTT
 6                                                       United States Attorney
 7                                                       /s/ James R. Conolly
                                                         JAMES CONOLLY
 8                                                       Assistant United States Attorney
 9
     Dated: September 25, 2019                           /s/ Jennifer Mouzis
10                                                       JENNIFER MOUZIS
11                                                       Counsel for Defendant
                                                         Daniel Allen Coats
12

13
                                               *******
14

15                                              ORDER

16          IT IS SO ORDERED.
     Dated: September 27, 2019
17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
